

EXHIBIT D
 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT, dated as of April 15, 2010 (this “Agreement”), is among
American Eagle Energy, Inc., a Nevada corporation (the “Company” or the
“Debtor”) and the holders of the Company’s 8% Secured Convertible Debentures due
April 15, 2011 and issued on April 15, 2010 in the original aggregate principal
amount of $[2,000,000] (collectively, the “Debentures”) signatory hereto, their
endorsees, transferees and assigns (collectively, the “Secured Parties”).
 
WITNESSETH:
 
WHEREAS, pursuant to the Purchase Agreement (as defined in the Debentures), the
Secured Parties have severally agreed to extend the loans to the Company
evidenced by the Debentures; and
 
WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by
the Debentures, the Debtor has agreed to execute and deliver to the Secured
Parties this Agreement and to grant the Secured Parties, pari passu with each
other Secured Parties, a security interest in certain property of the Debtor to
secure the prompt payment, performance, and discharge in full of all of the
Company’s obligations under the Debentures.
 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           Certain Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth in this Section 1.  Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.
 
(a)           “Collateral” means the collateral in which the Secured Parties are
granted a security interest by this Agreement and which shall include all of the
assets of the Company, including, but not limited to, the following personal
property and real property of the Debtor, whether presently owned or existing or
hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith:
 
(i)           All goods, including, without limitation, (A) all machinery,
equipment, computers, motor vehicles, trucks, tanks, boats, ships, appliances,
furniture, special and general tools, fixtures, test and quality control
devices, and other equipment of every kind and nature and wherever situated,
together with all documents of title and documents representing the same, all
additions and accessions thereto, replacements therefor, all parts therefor, and
all substitutes for any of the foregoing and all other items used and useful in
connection with the Debtor’s businesses and all improvements thereto; and (B)
all inventory;

 
1

--------------------------------------------------------------------------------

 


 
(ii)          All contract rights and other general intangibles, including,
without limitation, all licenses, distribution and other agreements, computer
software, leases, franchises, customer lists, quality control procedures, grants
and rights, goodwill, trademarks, service marks, trade styles, trade names,
patents, patent applications, copyrights, and income tax refunds;
 
(iii)         All accounts, together with all instruments, all documents of
title representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security, and guaranties with respect to each account;
 
(iv)        All documents, letter-of-credit rights, instruments, and chattel
paper;
 
(v)         All commercial tort claims;
 
(vi)        All deposit accounts and all cash (whether or not deposited in such
deposit accounts);
 
(vii)       All investment property;
 
(viii)      All supporting obligations;
 
(ix)         All real and immovable property, both freehold and leasehold, and
all of the Debtor’s right, title, and interest in mineral rights and claims, now
owned or held or hereafter acquired by the Debtor;
 
(ix)         All files, records, books of account, and business papers; and
 
(x)          the products and proceeds of all of the foregoing Collateral set
forth in clauses (i)-(ix) above.
 
Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.
 
(b)           “Majority-in-Interest” means, at any time of determination, the
majority-in-interest (based on then-outstanding principal amounts of Debentures
at the time of such determination) of the Secured Parties.

 
2

--------------------------------------------------------------------------------

 

(c)           “Obligations” means all of the liabilities and obligations
(primary, secondary, direct, contingent, sole, joint or several) due or to
become due, or that are now or may be hereafter contracted or acquired, or owing
to, of the Debtor to the Secured Parties, including, without limitation, all
obligations under this Agreement, the Debentures, and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from any of the Secured Parties as a preference, fraudulent transfer
or otherwise as such obligations may be amended, supplemented, converted,
extended or modified from time to time.  Without limiting the generality of the
foregoing, the term “Obligations” shall include, without
limitation:  (i) principal of, and interest on the Debentures and the loans
extended pursuant thereto; (ii) any and all other fees, indemnities, costs,
obligations and liabilities of the Debtor from time to time under or in
connection with this Agreement, the Debentures, and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith; and (iii) all amounts (including but not limited to post-petition
interest) in respect of the foregoing that would be payable but for the fact
that the obligations to pay such amounts are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
the Debtor.
 
(d)           “Organizational Documents” means the articles of incorporation and
bylaws of the Debtor.
 
(e)           “UCC” means the Uniform Commercial Code of the State of New York
and or any other applicable law of any state or states which has jurisdiction
with respect to all, or any portion of, the Collateral or this Agreement, from
time to time.  It is the intent of the parties that defined terms in the UCC
should be construed in their broadest sense so that the term “Collateral” will
be construed in its broadest sense.  Accordingly if there are, from time to
time, changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.
 
2.           Grant of Security Interest in Collateral.  As an inducement for the
Secured Parties to extend the loans as evidenced by the Debentures and to secure
the complete and timely payment, performance, and discharge in full, as the case
may be, of all of the Obligations, the Debtor hereby unconditionally and
irrevocably pledges, grants, and hypothecates to the Secured Parties a security
interest in and to, a lien upon, and a right of set-off against all of their
respective right, title, and interest of whatsoever kind and nature in and to,
the Collateral (a “Security Interest” and collectively, the “Security
Interests”).
 
3.           Representations, Warranties, Covenants, and Agreements of the
Debtor.  Except as set forth under the corresponding section of the disclosure
schedules delivered to the Secured Parties concurrently herewith (the
“Disclosure Schedules”), which Disclosure Schedules shall be deemed a part
hereof, the Debtor represents and warrants to, and covenants and agrees with,
the Secured Parties as follows:

 
3

--------------------------------------------------------------------------------

 

(a)           The Debtor has the requisite corporate power and authority to
enter into this Agreement and otherwise to carry out its obligations
hereunder.  The execution, delivery, and performance by the Debtor of this
Agreement and the filings contemplated therein have been duly authorized by all
necessary action on the part of the Debtor and no further action is required by
the Debtor.  This Agreement has been duly executed by the Debtor.  This
Agreement constitutes the legal, valid, and binding obligation of the Debtor,
enforceable against the Debtor in accordance with its terms except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, and similar laws of general application relating to or affecting
the rights and remedies of creditors and by general principles of equity.
 
(b)           The Debtor has no place of business or offices where its books of
account and records are kept (other than temporarily at the offices of its
attorneys or accountants) or places where Collateral is stored or located,
except as set forth on Schedule A attached hereto.  Except as specifically set
forth on Schedule A, the Debtor is the record owner of the real property where
such Collateral is located, and there exist no mortgages or other liens on any
such real property except for Permitted Liens (as defined in the
Debentures).  Except as disclosed on Schedule A, none of such Collateral is in
the possession of any consignee, bailee, warehouseman, agent, or processor.
 
(c)           Except for Permitted Liens (as defined in the Debentures) and
except as set forth on Schedule B attached hereto, the Debtor is the sole owner
of the Collateral (except for non-exclusive licenses granted by the Debtor in
the ordinary course of business), free and clear of any liens, security
interests, encumbrances, rights or claims, and is fully authorized to grant the
Security Interests.  Except as set forth on Schedule B attached hereto, there is
not on file in any governmental or regulatory authority, agency or recording
office an effective financing statement, security agreement, license or transfer
or any notice of any of the foregoing (other than those that will be filed in
favor of the Secured Parties pursuant to this Agreement) covering or affecting
any of the Collateral.  Except as set forth on Schedule B attached hereto and
except pursuant to this Agreement, as long as this Agreement shall be in effect,
the Debtor shall not execute and shall not knowingly permit to be on file in any
such office or agency any other financing statement or other document or
instrument (except to the extent filed or recorded in favor of the Secured
Parties pursuant to the terms of this Agreement).
 
(d)           No written claim has been received that any Collateral or Debtor’s
use of any Collateral violates the rights of any third party.  There has been no
adverse decision to the Debtor’s claim of ownership rights in or exclusive
rights to use the Collateral in any jurisdiction or to the Debtor’s right to
keep and maintain such Collateral in full force and effect, and there is no
proceeding involving said rights pending or, to the best knowledge of the
Debtor, threatened before any court, judicial body, administrative or regulatory
agency, arbitrator or other governmental authority.
 
(e)           The Debtor shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and its
Collateral at the locations set forth on Schedule A attached hereto and may not
relocate such books of account and records or tangible Collateral unless it
delivers to the Secured Parties at least 30 days prior to such relocation (i)
written notice of such relocation and the new location thereof (which must be
within the United States) and (ii) evidence that appropriate financing
statements under the UCC and other necessary documents have been filed and
recorded and other steps have been taken to perfect the Security Interests to
create in favor of the Secured Parties a valid, perfected and continuing
perfected first priority lien in the Collateral.

 
4

--------------------------------------------------------------------------------

 
 
(f)           This Agreement creates in favor of the Secured Parties a valid
security interest in the Collateral, subject only to Permitted Liens (as defined
in the Debentures) securing the payment and performance of the
Obligations.  Upon making the filings described in the immediately following
paragraph, all security interests created hereunder in any Collateral which may
be perfected by filing Uniform Commercial Code financing statements shall have
been duly perfected.  Except for the filing of the Uniform Commercial Code
financing statements referred to in the immediately following paragraph, the
execution and delivery of deposit account control agreements satisfying the
requirements of Section 9-104(a)(2) of the UCC with respect to each deposit
account of the Debtor, and the delivery of the certificates and other
instruments provided in Section 3, no action is necessary to create, perfect or
protect the security interests created hereunder.  Without limiting the
generality of the foregoing, except for the filing of said financing statements
and the execution and delivery of said deposit account control agreements, no
consent of any third parties and no authorization, approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for (i) the execution, delivery and performance of this Agreement,
(ii) the creation or perfection of the Security Interests created hereunder in
the Collateral or (iii) the enforcement of the rights of the Secured Parties
hereunder.
 
(g)           The Debtor hereby authorizes the Secured Parties to file one or
more financing statements under the UCC, with respect to the Security Interests,
with the proper filing and recording agencies in any jurisdiction deemed proper
by it.  The Debtor will also promptly take such steps and file such documents as
the Secured Parties may from time to time reasonably request.
 
(h)           The execution, delivery and performance of this Agreement by the
Debtor does not (i) violate any of the provisions of any Organizational
Documents of the Debtor or any judgment, decree, order or award of any court,
governmental body or arbitrator or any applicable law, rule or regulation
applicable to the Debtor or (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing the Debtor’s debt or
otherwise) or other understanding to which the Debtor is a party or by which any
property or asset of the Debtor is bound or affected. If any, all required
consents (including, without limitation, from stockholders or creditors of the
Debtor) necessary for the Debtor to enter into and perform its obligations
hereunder have been obtained.
 
(i)           Except for Permitted Liens (as defined in the Debentures), the
Debtor shall at all times maintain the liens and Security Interests provided for
hereunder as valid and perfected first priority liens and security interests in
the Collateral in favor of the Secured Parties until this Agreement and the
Security Interests hereunder shall be terminated pursuant to Section 11
hereof.  The Debtor hereby agrees to defend the same against the claims of any
and all persons and entities.  The Debtor shall safeguard and protect all
Collateral for the account of the Secured Parties.  At the request of the
Secured Parties, the Debtor will sign and deliver to the Secured Parties at any
time or from time to time one or more financing statements pursuant to the UCC
in form reasonably satisfactory to the Secured Parties and will pay the cost of
filing the same in all public offices wherever filing is, or is deemed by the
Secured Parties to be, necessary or desirable to effect the rights and
obligations provided for herein.  Without limiting the generality of the
foregoing, the Debtor shall pay all fees, taxes and other amounts necessary to
maintain the Collateral and the Security Interests hereunder, and the Debtor
shall obtain and furnish to the Secured Parties from time to time, upon demand,
such releases and/or subordinations of claims and liens which may be required to
maintain the priority of the Security Interests hereunder.

 
5

--------------------------------------------------------------------------------

 
 
(j)           The Debtor shall not transfer, pledge, hypothecate, encumber,
license, sell or otherwise dispose of any of the Collateral (except for
non-exclusive licenses granted by the Debtor in its ordinary course of business
and sales of inventory by the Debtor in its ordinary course of business) without
the prior written consent of a Majority-in-Interest.
 
(k)           The Debtor shall keep and preserve its equipment, inventory and
other tangible Collateral in good condition, repair and order and shall not
operate or locate any such Collateral (or cause to be operated or located) in
any area excluded from insurance coverage.
 
(l)           The Debtor shall maintain with financially sound and reputable
insurers, insurance with respect to the Collateral, including Collateral
hereafter acquired, against loss or damage of the kinds and in the amounts
customarily insured against by entities of established reputation having similar
properties similarly situated and in such amounts as are customarily carried
under similar circumstances by other such entities and otherwise as is prudent
for entities engaged in similar businesses but in any event sufficient to cover
the full replacement cost thereof.  The Debtor shall cause each insurance policy
issued in connection herewith to provide, and the insurer issuing such policy to
certify to the Secured Parties, that (a) the Secured Parties will be named as
lender loss payee and additional insured under each such insurance policy; (b)
if such insurance be proposed to be cancelled or materially changed for any
reason whatsoever, such insurer will promptly notify the Secured Parties and
such cancellation or change shall not be effective as to the Secured Parties for
at least thirty (30) days after receipt by the Secured Parties of such notice,
unless the effect of such change is to extend or increase coverage under the
policy; and (c) the Secured Parties will have the right (but no obligation) at
its election to remedy any default in the payment of premiums within thirty (30)
days of notice from the insurer of such default.  If no Event of Default (as
defined in the Debentures) exists and if the proceeds arising out of any claim
or series of related claims do not exceed $100,000, loss payments in each
instance will be applied by the Debtor to the repair and/or replacement of
property with respect to which the loss was incurred to the extent reasonably
feasible, and any loss payments or the balance thereof remaining, to the extent
not so applied, shall be payable to the Debtor; provided, however, that payments
received by the Debtor after an Event of Default occurs and is continuing or in
excess of $100,000 for any occurrence or series of related occurrences shall be
paid to the Secured Parties and, if received by the Debtor, shall be held in
trust for the Secured Parties and immediately paid over to the Secured Parties
unless otherwise directed in writing by the Secured Parties.   Copies of such
policies or the related certificates, in each case, naming the Secured Parties
as lender loss payee and additional insured shall be delivered to the Secured
Parties at least annually and at the time any new policy of insurance is issued.

 
6

--------------------------------------------------------------------------------

 

(m)           The Debtor shall, within ten (10) days of obtaining knowledge
thereof, advise the Secured Parties promptly, in sufficient detail, of any
material adverse change in the Collateral, and of the occurrence of any event
which would have a material adverse effect on the value of the Collateral or on
the Secured Parties’ security interest therein.
 
(n)           The Debtor shall promptly execute and deliver to the Secured
Parties such further deeds, mortgages, assignments, security agreements,
financing statements or other instruments, documents, certificates and
assurances and take such further action as the Secured Parties may from time to
time request and may in its sole discretion deem necessary to perfect, protect
or enforce the Secured Parties’ security interest in the Collateral.
 
(o)           The Debtor shall permit the Secured Parties and its
representatives and agents to inspect the Collateral during normal business
hours and upon reasonable prior notice, and to make copies of records pertaining
to the Collateral as may be reasonably requested by the Secured Parties from
time to time.
 
(p)           The Debtor shall take all steps reasonably necessary to diligently
pursue and seek to preserve, enforce, and collect any rights, claims, causes of
action and accounts receivable in respect of the Collateral.
 
(q)           The Debtor shall promptly notify the Secured Parties in sufficient
detail upon becoming aware of any attachment, garnishment, execution or other
legal process levied against any Collateral and of any other information
received by the Debtor that may materially affect the value of the Collateral,
the Security Interests or the rights and remedies of the Secured Parties
hereunder.
 
(r)           All information heretofore, herein, or hereafter supplied to the
Secured Parties by or on behalf of the Debtor with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.
 
(s)           The Debtor shall at all times preserve and keep in full force and
effect its valid existence and good standing and any rights and franchises
material to its business.
 
(t)           The Debtor shall not change its name, type of organization,
jurisdiction of organization, organizational identification number (if it has
one), legal or corporate structure, or identity, or add any new fictitious name
unless it provides at least 30 days prior written notice to the Secured Parties
of such change and, at the time of such written notification, the Debtor
provides any financing statements or fixture filings necessary to perfect and
continue the perfection of the Security Interests granted and evidenced by this
Agreement.
 
(u)           Except in the ordinary course of business, the Debtor may not
consign any of its inventory nor sell any of its inventory on bill and hold,
sale or return, sale on approval, or other conditional terms of sale without the
consent of a Majority-in-Interest, which shall not be unreasonably withheld.
 
(v)           The Debtor may not relocate its chief executive office to a new
location without providing 30 days prior written notification thereof to the
Secured Parties and so long as, at the time of such written notification, the
Debtor provides any financing statements or fixture filings necessary to perfect
and continue the perfection of the Security Interests granted and evidenced by
this Agreement.

 
7

--------------------------------------------------------------------------------

 
 
(w)         The Debtor was organized and remains organized solely under the laws
of the state set forth next to the Debtor’s name in Schedule D attached hereto,
which Schedule D sets forth the Debtor’s organizational identification number.
 
(x)           (i) The actual name of the Debtor is the name set forth in
Schedule D attached hereto; (ii) the Debtor has no trade names except as set
forth on Schedule E attached hereto; (iii) the Debtor has not used any name
other than that stated in the preamble hereto or as set forth on Schedule E for
the preceding five years; and (iv) no entity has merged into the Debtor or been
acquired by the Debtor within the past five years except as set forth on
Schedule E.
 
(y)           At any time and from time to time that any Collateral consists of
instruments, certificated securities, or other items that require or permit
possession by the Secured Parties to perfect the Security Interests created
hereby, the Debtor shall deliver such Collateral to the Secured Parties.
 
(z)           The Debtor shall cause all tangible chattel paper constituting
Collateral to be delivered to the Agent, or, if such delivery is not possible,
then to cause such tangible chattel paper to contain a legend noting that it is
subject to the Security Interests created by this Agreement.  To the extent that
any Collateral consists of electronic chattel paper, the applicable Debtor shall
cause the underlying chattel paper to be “marked” within the meaning of Section
9-105 of the UCC (or successor section thereto).
 
(aa)         If there is any investment property or deposit account included as
Collateral that can be perfected by “control” through an account control
agreement, the applicable Debtor shall cause such an account control agreement,
in form and substance in each case satisfactory to the Agent, to be entered into
and delivered to the Agent for the benefit of the Secured Parties.
 
(bb)        To the extent that any Collateral consists of letter-of-credit
rights, the Debtor shall cause the issuer of each underlying letter of credit to
consent to an assignment of the proceeds thereof to the Secured Parties.
 
(cc)         To the extent that any Collateral is in the possession of any third
party, the Debtor shall notify such third party of the Secured Parties’ Security
Interests in such Collateral and shall use its best efforts to obtain an
acknowledgement and agreement from such third party with respect to the
Collateral, in form and substance reasonably satisfactory to the Secured
Parties.
 
(dd)        If the Debtor shall at any time hold or acquire a commercial tort
claim, the Debtor shall promptly notify the Secured Parties in a writing signed
by the Debtor of the particulars thereof and grant to the Secured Parties in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
satisfactory to the Secured Parties.
 
(ee)         The Debtor shall immediately provide written notice to the Secured
Parties of any and all accounts which arise out of contracts with any
governmental authority and, to the extent necessary to perfect or continue the
perfected status of the Security Interest in such accounts and proceeds thereof,
shall execute and deliver to the Secured Parties an assignment of claims for
such accounts and cooperate with the Secured Parties in taking any other steps
required, in its judgment, under the Federal Assignment of Claims Act or any
similar federal, state or local statute or rule to perfect or continue the
perfected status of the Security Interests in such accounts and proceeds
thereof.

 
8

--------------------------------------------------------------------------------

 
 
(ff)          The Debtor will from time to time, at its expense, promptly
execute and deliver all such further instruments and documents, and take all
such further action as may be necessary or desirable, or as the Secured Parties
may reasonably request, in order to perfect and protect any Security Interest
granted or purported to be granted hereby or to enable the Secured Parties to
exercise and enforce their rights and remedies hereunder and with respect to any
Collateral or to otherwise carry out the purposes of this Agreement.
 
(gg)        Schedule F attached hereto lists all of the patents, patent
applications, trademarks, trademark applications, registered copyrights, and
domain names owned by the Debtor as of the date hereof.  Schedule F lists all
material licenses in favor of the Debtor for the use of any patents, trademarks,
copyrights and domain names as of the date hereof.  All material patents and
trademarks of the Debtor have been duly recorded at the United States Patent and
Trademark Office and all material copyrights of the Debtor have been duly
recorded at the United States Copyright Office.
 
(hh)        Except as set forth on Schedule G attached hereto, none of the
account debtors or other persons or entities obligated on any of the Collateral
is a governmental authority covered by the Federal Assignment of Claims Act or
any similar federal, state or local statute or rule in respect of such
Collateral.
 
4.           Defaults.  The following events shall be “Events of Default”:
 
(a)           The occurrence of an Event of Default (as defined in the
Debentures) under the Debentures;
 
(b)           Any representation or warranty of the Debtor in this Agreement
shall prove to have been incorrect in any material respect when made;
 
(c)           The failure by the Debtor to observe or perform any of its
obligations hereunder for five (5) days after delivery to the Debtor of notice
of such failure by or on behalf of a Secured Party unless such default is
capable of cure but cannot be cured within such time frame and the Debtor is
using best efforts to cure same in a timely fashion; or
 
(d)           If any provision of this Agreement shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by the Debtor, or a proceeding shall be commenced by
the Debtor, or by any governmental authority having jurisdiction over the
Debtor, seeking to establish the invalidity or unenforceability thereof, or the
Debtor shall deny that the Debtor has any liability or obligation purported to
be created under this Agreement.

 
9

--------------------------------------------------------------------------------

 

5.           Duty To Hold In Trust.  Upon the occurrence of any Event of Default
and at any time thereafter, the Debtor shall, upon receipt of any revenue,
income, dividend, interest, or other sums subject to the Security Interests,
whether payable pursuant to the Debentures or otherwise, or of any check, draft,
note, trade acceptance, or other instrument evidencing an obligation to pay any
such sum, hold the same in trust for the Secured Parties and shall forthwith
endorse and transfer any such sums or instruments, or both, to the Secured
Parties, pro rata in proportion to their respective then-currently outstanding
principal amount of Debentures for application to the satisfaction of the
Obligations (and if any Debenture is not outstanding, pro rata in proportion to
the initial purchases of the remaining Debentures).
 
6.           Rights and Remedies Upon Default.
 
(a)           Upon the occurrence of any Event of Default and at any time
thereafter, the Secured Parties shall have the right to exercise all of the
remedies conferred hereunder and under the Debentures, and the Secured Parties
shall have all the rights and remedies of a secured party under the
UCC.  Without limitation, the Secured Parties shall have the following rights
and powers:
 
(i)          The Secured Parties shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and the Debtor shall assemble the Collateral and
make it available to the Secured Parties at places which the Secured Parties
shall reasonably select, whether at the Debtor’s premises or elsewhere, and make
available to the Secured Parties, without rent, all of the Debtor’s respective
premises and facilities for the purpose of the Secured Parties taking possession
of, removing or putting the Collateral in saleable or disposable form.
 
(ii)          Upon notice to the Debtor by the Secured Parties, all rights of
the Debtor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise and all rights of the Debtor to receive the
dividends and interest which it would otherwise be authorized to receive and
retain, shall cease.  Upon such notice, the Secured Parties shall have the right
to receive any interest, cash dividends, or other payments on the Collateral
and, at the option of the Secured Parties, to exercise in such Secured Parties’
discretion all voting rights pertaining thereto.  Without limiting the
generality of the foregoing, the Secured Parties shall have the right (but not
the obligation) to exercise all rights with respect to the Collateral as it were
the sole and absolute owner thereof, including, without limitation, to vote
and/or to exchange, at its sole discretion, any or all of the Collateral in
connection with a merger, reorganization, consolidation, recapitalization or
other readjustment concerning or involving the Collateral or the Debtor.
 
(iii)         The Secured Parties shall have the right to operate the business
of the Debtor using the Collateral and shall have the right to assign, sell,
lease, or otherwise dispose of and deliver all or any part of the Collateral, at
public or private sale or otherwise, either with or without special conditions
or stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Parties may deem commercially reasonable,
all without (except as shall be required by applicable statute and cannot be
waived) advertisement or demand upon or notice to the Debtor or right of
redemption of the Debtor, which are hereby expressly waived.  Upon each such
sale, lease, assignment, or other transfer of Collateral, the Secured Parties
may, unless prohibited by applicable law which cannot be waived, purchase all or
any part of the Collateral being sold, free from and discharged of all trusts,
claims, right of redemption, and equities of the Debtor, which are hereby waived
and released.

 
10

--------------------------------------------------------------------------------

 
 
(iv)        The Secured Parties shall have the right (but not the obligation) to
notify any account debtors and any obligors under instruments or accounts to
make payments directly to the Secured Parties and to enforce the Debtor’s rights
against such account debtors and obligors.
 
(v)         The Secured Parties may (but is not obligated to) direct any
financial intermediary or any other person or entity holding any investment
property to transfer the same to the Secured Parties or its designee.
 
(b)           The Secured Parties shall comply with any applicable law in
connection with a disposition of Collateral and such compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.  The Secured Parties may sell the Collateral without giving any
warranties and may specifically disclaim such warranties.  If the Secured
Parties sells any of the Collateral on credit, the Debtor will only be credited
with payments actually made by the purchaser.  In addition, the Debtor waives
any and all rights that it may have to a judicial hearing in advance of the
enforcement of any of the Secured Parties’ rights and remedies hereunder,
including, without limitation, its right following an Event of Default to take
immediate possession of the Collateral and to exercise its rights and remedies
with respect thereto.
 
7.           Applications of Proceeds.  The proceeds of any such sale, lease or
other disposition of the Collateral hereunder or from payments made on account
of any insurance policy insuring any portion of the Collateral shall be applied
first, to the expenses of retaking, holding, storing, processing and preparing
for sale, selling, and the like (including, without limitation, any taxes, fees
and other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys’ fees and expenses incurred by the Secured Parties in
enforcing their rights hereunder and in connection with collecting, storing, and
disposing of the Collateral, and then to satisfaction of the Obligations pro
rata among the Secured Parties (based on then outstanding principal amounts of
Debentures at the time of any such determination), and to the payment of any
other amounts required by applicable law, after which the Secured Parties shall
pay to the Debtor any surplus proceeds. If, upon the sale, license or other
disposition of the Collateral, the proceeds thereof are insufficient to pay all
amounts to which the Secured Parties are legally entitled, the Debtor will be
liable for the deficiency, together with interest thereon, at the rate of 12%
per annum or the lesser amount permitted by applicable law (the “Default Rate”),
and the reasonable fees of any attorneys employed by the Secured Parties to
collect such deficiency.  To the extent permitted by applicable law, the Debtor
waives all claims, damages and demands against the Secured Parties arising out
of the repossession, removal, retention or sale of the Collateral, unless due
solely to the gross negligence or willful misconduct of the Secured Parties as
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction.

 
11

--------------------------------------------------------------------------------

 

8.           Costs and Expenses.  The Debtor agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Secured Parties.  The Debtor shall also pay all other
claims and charges which in the reasonable opinion of the Secured Parties is
reasonably likely to prejudice, imperil, or otherwise affect the Collateral or
the Security Interests therein.  The Debtor will also, upon demand, pay to the
Secured Parties the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, which
the Secured Parties, for the benefit of the Secured Parties, may incur in
connection with (i) the enforcement of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, or (iii) the exercise or enforcement of any of the rights of
the Secured Parties under the Debentures. Until so paid, any fees payable
hereunder shall be added to the principal amount of the Debentures and shall
bear interest at the Default Rate.
 
9.           Responsibility for Collateral.  The Debtor assumes all liabilities
and responsibility in connection with all Collateral, and the Obligations shall
in no way be affected or diminished by reason of the loss, destruction, damage,
or theft of any of the Collateral or its unavailability for any reason.  Without
limiting the generality of the foregoing, (a) none of the Secured Parties (i)
has any duty (either before or after an Event of Default) to collect any amounts
in respect of the Collateral or to preserve any rights relating to the
Collateral, or (ii) has any obligation to clean-up or otherwise prepare the
Collateral for sale, and (b) the Debtor shall remain obligated and liable under
each contract or agreement included in the Collateral to be observed or
performed by such Debtor thereunder.  None of the Secured Parties shall have any
obligation or liability under any such contract or agreement by reason of or
arising out of this Agreement or the receipt by any Secured Party of any payment
relating to any of the Collateral, nor shall any Secured Party be obligated in
any manner to perform any of the obligations of the Debtor under or pursuant to
any such contract or agreement, to make inquiry as to the nature or sufficiency
of any payment received by any Secured Party in respect of the Collateral or as
to the sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to any Secured Party or to which any Secured Party may be entitled at
any time or times.
 
10.         Security Interests Absolute.  All rights of the Secured Parties and
all obligations of the Debtor hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Debentures, or any agreement entered into in connection with the foregoing,
or any portion hereof or thereof; (b) any change in the time, manner, or place
of payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Debentures or any other agreement entered into in connection with the
foregoing; (c) any exchange, release, or unperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Parties to obtain, adjust,
settle, and cancel in its sole discretion any insurance claims or matters made
or arising in connection with the Collateral; or (e) any other circumstance
which might otherwise constitute any legal or equitable defense available to the
Debtor, or a discharge of all or any part of the Security Interests granted
hereby.  Until the Obligations shall have been paid and performed in full, the
rights of the Secured Parties shall continue even if the Obligations are barred
for any reason, including, without limitation, the running of the statute of
limitations or bankruptcy.  The Debtor expressly waives presentment, protest,
notice of protest, demand, notice of nonpayment, and demand for performance.  In
the event that at any time any transfer of any Collateral or any payment
received by the Secured Parties hereunder shall be deemed by final order of a
court of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under the bankruptcy or insolvency laws of the United States, or
shall be deemed to be otherwise due to any party other than the Secured Parties,
then, in any such event, the Debtor’s obligations hereunder shall survive
cancellation of this Agreement, and shall not be discharged or satisfied by any
prior payment thereof and/or cancellation of this Agreement, but shall remain a
valid and binding obligation enforceable in accordance with the terms and
provisions hereof.  The Debtor waives all right to require the Secured Parties
to proceed against any other person or entity or to apply any Collateral which
the Secured Parties may hold at any time, or to marshal assets, or to pursue any
other remedy.  The Debtor waives any defense arising by reason of the
application of the statute of limitations to any obligation secured hereby.

 
12

--------------------------------------------------------------------------------

 
 
11.         Term of Agreement.  This Agreement and the Security Interests shall
terminate on the date on which all payments under the Debentures have been
indefeasibly paid in full and all other Obligations have been paid or
discharged; provided, however, that all indemnities of the Debtor contained in
this Agreement shall survive and remain operative and in full force and effect
regardless of the termination of this Agreement.
 
12.         Power of Attorney; Further Assurances.
 
(a)           The Debtor authorizes each of the Secured Parties, and does hereby
make, constitute and appoint each of the Secured Parties and their officers,
agents, successors or assigns with full power of substitution, as the Debtor’s
true and lawful attorney-in-fact, with power, in the name of the Secured Parties
or the Debtor, to, after the occurrence and during the continuance of an Event
of Default, (i) endorse any note, checks, drafts, money orders, or other
instruments of payment (including payments payable under or in respect of any
policy of insurance) in respect of the Collateral that may come into possession
of the Secured Parties; (ii) to sign and endorse any financing statement
pursuant to the UCC or any invoice, freight or express bill, bill of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts, and other documents
relating to the Collateral; (iii) to pay or discharge taxes, liens, security
interests, or other encumbrances at any time levied or placed on or threatened
against the Collateral; (iv) to demand, collect, receipt for, compromise,
settle, and sue for monies due in respect of the Collateral; and (v) generally,
at the option of the Secured Parties, and at the expense of the Debtor, at any
time, or from time to time, to execute and deliver any and all documents and
instruments and to do all acts and things which the Secured Parties deem
necessary to protect, preserve, and realize upon the Collateral and the Security
Interests granted therein in order to effect the intent of this Agreement and
the Debentures all as fully and effectually as the Debtor might or could do; and
the Debtor hereby ratifies all that said attorney shall lawfully do or cause to
be done by virtue hereof.  This power of attorney is coupled with an interest
and shall be irrevocable for the term of this Agreement and thereafter as long
as any of the Obligations shall be outstanding.  The designation set forth
herein shall be deemed to amend and supersede any inconsistent provision in the
Organizational Documents or other documents or agreements to which the Debtor is
subject or to which the Debtor is a party.
 
(b)           On a continuing basis, the Debtor will make, execute, acknowledge,
deliver, file, and record, as the case may be, with the proper filing and
recording agencies in any jurisdiction, including, without limitation, the
jurisdictions indicated on Schedule C attached hereto, all such instruments, and
take all such action as may reasonably be deemed necessary or advisable, or as
reasonably requested by the Secured Parties, to perfect the Security Interests
granted hereunder and otherwise to carry out the intent and purposes of this
Agreement, or for assuring and confirming to the Secured Parties the grant or
perfection of a perfected security interest in all the Collateral under the UCC.

 
13

--------------------------------------------------------------------------------

 
 
(c)           The Debtor hereby irrevocably appoints each of the Secured Parties
as the Debtor’s attorney-in-fact, with full authority in the place and instead
of the Debtor and in the name of the Debtor, from time to time in the Secured
Parties’ discretion, to take any action and to execute any instrument which the
Secured Parties may deem necessary or advisable to accomplish the purposes of
this Agreement, including the filing, in its sole discretion, of one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of the Debtor where permitted by law, which
financing statements may (but need not) describe the Collateral as “all assets”
or “all personal property” or words of like import, and ratifies all such
actions taken by the Secured Parties.  This power of attorney is coupled with an
interest and shall be irrevocable for the term of this Agreement and thereafter
as long as any of the Obligations shall be outstanding.
 
13.         Notices.  All notices, requests, demands and other communications
hereunder shall be subject to the notice provision of the Purchase Agreement (as
such term is defined in the Debentures).
 
14.         Other Security.  To the extent that the Obligations are now or
hereafter  secured by property other than the Collateral, then the Secured
Parties shall have the right, in its sole discretion, to pursue, relinquish,
subordinate, modify or take any other action with respect thereto, without in
any way modifying or affecting any of the Secured Parties’ rights and remedies
hereunder.
 
15.         Miscellaneous.
 
(a)           No course of dealing between the Debtor and the Secured Parties,
nor any failure to exercise, nor any delay in exercising, on the part of the
Secured Parties, any right, power or privilege hereunder or under the Debentures
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
 
(b)           All of the rights and remedies of the Secured Parties with respect
to the Collateral, whether established hereby or by the Debentures or by any
other agreements, instruments or documents or by law shall be cumulative and may
be exercised singly or concurrently.
 
(c)           This Agreement, together with the exhibits and schedules hereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into this Agreement and the exhibits and schedules hereto.  No provision
of this Agreement may be waived, modified, supplemented, or amended except in a
written instrument signed, in the case of an amendment, by the Debtor and the
Secured Parties or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought.

 
14

--------------------------------------------------------------------------------

 
 
(d)           If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(e)           No waiver of any default with respect to any provision, condition,
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition, or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.
 
(f)           This Agreement shall be binding upon and inure to the benefit of
the parties and their successors and permitted assigns.  The Company may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of each Secured Party (other than by merger).  Any Secured Party
may assign any or all of its rights under this Agreement to any Person to whom
such Secured Party assigns or transfers any securities, provided such transferee
agrees in writing to be bound, with respect to the transferred securities, by
the provisions of this Agreement that apply to the “Secured Parties.”
 
(g)           Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.
 
(h)           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.  The Debtor agrees that
all proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and the Debentures (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York,
Borough of Manhattan.  The Debtor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such proceeding is improper.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.  If any party shall
commence a proceeding to enforce any provisions of this Agreement, then the
prevailing party in such proceeding shall be reimbursed by the other party for
its reasonable attorney’s fees and other costs and expenses incurred with the
investigation, preparation, and prosecution of such proceeding.

 
15

--------------------------------------------------------------------------------

 
 
(i)           This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement.  In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
(j)           The Debtor shall indemnify, reimburse, and hold harmless the
Secured Parties and their respective partners, members, shareholders, officers,
directors, employees, and agents (and any other persons with other titles that
have similar functions) (collectively, “Indemnitees”) from and against any and
all losses, claims, liabilities, damages, penalties, suits, costs, and expenses,
of any kind or nature, (including fees relating to the cost of investigating and
defending any of the foregoing) imposed on, incurred by, or asserted against
such Indemnitee in any way related to or arising from or alleged to arise from
this Agreement or the Collateral, except any such losses, claims, liabilities,
damages, penalties, suits, costs, and expenses which result from the gross
negligence or willful misconduct of the Indemnitee as determined by a final,
nonappealable decision of a court of competent jurisdiction.  This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the Debentures, the Purchase Agreement (as such
term is defined in the Debentures), or any other agreement, instrument, or other
document executed or delivered in connection herewith or therewith.
 
(k)           To the extent that the grant of the security interest in the
Collateral and the enforcement of the terms hereof require the consent,
approval, or action of the Debtor or compliance with any provisions of any of
the Organizational Documents, the Debtor hereby grants such consent and approval
and waives any such noncompliance with the terms of said documents.
 
[SIGNATURE PAGES FOLLOW]

 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.


AMERICAN EAGLE ENERGY, INC.
 
Address for Notice:
   
27 North 27th Street, Suite 21G
   
Billings, Montana 59101
By:
Richard Findley
 
Fax:
 
Name: Richard Findley
     
Title: President
   



With a copy to (which shall not constitute notice):
Baker & Hostetler LLP
Attn:  Randolf W. Katz
600 Anton Boulevard, Suite 900
Costa Mesa, California 92626
Fax:  (714) 754-8802


[SIGNATURE PAGES OF HOLDERS FOLLOW]

 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO SECURITY AGREEMENT]



Name of Investing Entity:
Cat Brokerage AG



Signature of Authorized Signatory of Investing entity:
/s/ C. Balmelli



Name of Authorized Signatory:
C. Balmelli



Title of Authorized Signatory:
Managing Director


 
18

--------------------------------------------------------------------------------

 

SCHEDULE A


Principal Place of Business of Debtor:
Debtor maintains a leased office location at 27 North 27th Street, Suite 21G,
Billings, Montana 59101.


Locations Where Collateral is Located or Stored:
Mississippi (working interest in an oil and gas lease)
Willacy County, Texas (12.5% working interest in an oil and gas lease)


Other than the above, there are no locations.


SCHEDULE B


The Debtor does not have any material payment obligations other than those in
respect of the purchase of additional working interests, leases, or related fee
simple ownership.


SCHEDULE C


The jurisdictions in which the Debtor presently operates are
___________________.


SCHEDULE D
Legal Names and Organizational Identification Numbers


American Eagle Energy, Inc., a Nevada corporation, IRS Tax ID Number
_____________.


SCHEDULE E
Names; Mergers and Acquisitions


On October 5, 2009, documents were filed with the Nevada Secretary of State to
effect a change of name from “Yellow Hill Energy Inc.” to “American Eagle
Energy, Inc. “ by way of a merger with a wholly owned subsidiary, American Eagle
Energy Inc., which was formed solely for the change of name.”


SCHEDULE F
Intellectual Property


The Company has no intellectual property, has no patents, and has not filed a
trademark on its name.


SCHEDULE G
Account Debtor
None

 
19

--------------------------------------------------------------------------------

 